DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has submitted a response on 09 FEBRUARY 2021, where Claim 1 has been amended to further clarify the claimed invention and differentiate the invention from the KHATTAK reference.  Claims 29-32 are newly added. Claims 15-28 remain cancelled. 
Claims 1-14 and 29-32 are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 09 FEBRUARY 2021, with respect to some of the objection to the DRAWINGS and all of the 112 rejection have been fully considered and are persuasive.  The objection of some of the DRAWINGS and the 112 rejection has been withdrawn. 
Applicant has addressed objection to the drawing regarding missing reference characters in the drawings, however Applicant has not addressed the cut off Figure 10F, in paragraph 2 of the drawing section of the previous Office Action.  The drawings remain objected to and the objection to the drawings has been reproduced below.  The Examiner has included a snapshot of where the numbers are cutoff and have encircled them and pointed the missing reference characters with arrows. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figure 10F, the right side of the figure is cut off and missing reference character numbers are cut off as described in the specification.  Any structural detail that is essential for a proper understanding of 

    PNG
    media_image1.png
    287
    529
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-14 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over KHATTAK, US Patent 9,207,245 B2, and further in view of XU, Rapid ultrasonic isothermal amplification of DNA with multiplexed melting analysis – applications in the clinical diagnosis of sexually transmitted diseases†, Chem. Commun., 2015, 51, 2589. 
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the KHATTAK reference discloses a method for multiplexing first and second types of target analytes in a sample to determine at least one of a presence, absence, or quantity of the first and second types of target analytes in the sample, abstract, Column 5 line 41-Column 6 line 5, the method comprising: introducing the sample comprising the first and second types of target analytes into fluid in a sample preparation reservoir of a sample analysis cartridge, 
The KHATTAK reference discloses the claimed invention, but is silent in regards to a step of amplifying the target analytes. 
XU discloses a method of multiplexing a target analyte in a sample, abstract, page 2589, right column, to detect the presence, absence, or quantity of an analyte in a sample, abstract, nucleic acid testing (NAT), page 2589, right column, detect Chlamydia trachomatis, the method comprising: introducing the sample to a sample analysis cartridge, page 2589, right column; directly or indirectly binding a signaling agent, page 2590, fluorescent dye, amplifying the analyte, abstract, page2589-2590, SAW was used to perform LAMP. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add in a step of amplify the analyte of the sample as taught by XU for faster nucleic acid testing (NAT) reactions and provide a route towards integrating low-cost, low-power molecular diagnosis into disposable sensors, abstract, page 2591.
Additional Disclosures Included are: Claim 2: wherein the method of claim 1, wherein the first type of target analyte directly or indirectly bound to the first signaling agent is a first amplicon complex amplified in the sample preparation reservoir and the second type of target analyte directly or indirectly bound to the second signaling agent is a second amplicon complex amplified in the sample preparation reservoir, Figure 1A-D, Column 10 line 26-55.; Claim 4: wherein the method of claim 1, wherein the first and second signaling agents are redox dye and the substrate is ferricyanide or phosphate buffering saline (PBS), Column 12 line 31-36.; Claim 5: wherein the method of claim 1, wherein the electrically stimulating is conducted using cyclic voltammetry, square wave voltammetry, or amperometry, Figure 32, 3218 and 3820, Column 27 line 30-50.; Claim 6: wherein the method of claim 1, wherein the first type of target analyte directly or indirectly bound to the first signaling agent and the second type of target analyte directly or indirectly bound to the second signaling agent are each directly or indirectly bound to a magnetic particle that permits localization over the one or more sensors in the analysis channel via magnetic Claim 7: wherein the method of claim 1, wherein the substrate is a first type of substrate and the substrate solution further comprises a second type of substrate, the method further comprising: reacting the second type of substrate with the first signaling agent localized over the one or more sensors; electrically stimulating the reacted second type of substrate and the first signaling agent using the one or sensors to generate a third signal; reacting the second type of substrate with the second signaling agent localized over the one or more sensors; electrically stimulating the reacted second type of substrate and the second signaling agent using the one or sensors to generate a fourth signal; and processing the third and fourth signals to determine at least one of the presence, absence, or quantity of a third type of target analyte and a fourth type of target analyte, Column 11 line 65-Column 12 line 3, Column 12 line 20-30, Column 32 line 35-43.; Claim 29: wherein the method of claim 1, wherein amplifying the first type of target analyte and the second type of target analyte comprise isothermal amplification, XU, abstract, page 2589.; Claim 30: wherein the method of claim 29, wherein the isothermal amplification comprises one or more of rolling circle amplification, loop-mediated isothermal amplification, strand displacement amplification, recombinase polymerase amplification, helicase dependent amplification, polymerase spiral reaction, and nicking enzyme amplification reaction, XU, abstract, page 2589, right column, Figure 1, page 2591.
Applicant’s invention is drawn towards a method. 
Regarding Claim 8, the reference KHATTAK discloses method for multiplexing first and second types of target analytes in a sample to determine at least one of a presence, absence, or quantity of the first and second types of target analytes in the sample, abstract, Column 5 line 41-Column 6 line 5, the method comprising: introducing the sample comprising the first and second 
The KHATTAK reference discloses the claimed invention, but is silent in regards to a step of amplifying the target analytes. 
XU discloses a method of multiplexing a target analyte in a sample, abstract, page 2589, right column, to detect the presence, absence, or quantity of an analyte in a sample, abstract, nucleic acid testing (NAT), page 2589, right column, detect Chlamydia trachomatis, the method comprising: introducing the sample to a sample analysis cartridge, page 2589, right column; directly or indirectly binding a signaling agent, page 2590, fluorescent dye, amplifying the analyte, abstract, page2589-2590, SAW was used to perform LAMP. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add in a step of amplify the analyte of the sample as taught by XU for faster nucleic acid testing (NAT) reactions and provide a route towards integrating low-cost, low-power molecular diagnosis into disposable sensors, abstract, page 2591.
Additional Disclosures Included are: Claim 9: wherein the method of claim 8, wherein the first type of target analyte directly or indirectly bound to the signaling agent is a first amplicon complex amplified in the sample preparation reservoir and the second type of target analyte directly or indirectly bound to the signaling agent is a second amplicon complex amplified in the sample preparation reservoir, Figure 1A-D, Column 10 line 26-55.; Claim 11; wherein the method of claim 8, wherein the signaling agents are horseradish peroxidase (HRP) and redox dye and the first type of the substrate is Tetramethylbenzidine (TMB) and the second type of substrate is ferricyanide, Column 11 line 1-3, Column 27 line 30-49.; Claim 12: wherein the method of claim 8, wherein the electrically stimulating is conducted using cyclic voltammetry, square wave voltammetry, or amperometry, Figure 32, 3218 and 3820, Column 27 line 30-50.; Claim 13: wherein the method of claim 8, wherein the first type of target analyte directly or indirectly bound Claim 14: wherein the method of claim 8, wherein the signaling agent is a first signaling agent and the fluid in the sample preparation reservoir further comprises a second signaling agent, the method further comprising: reacting the first type of substrate with the second signaling agent localized over the one or more sensors; electrically stimulating the reacted first type of substrate and the second signaling agent using the one or sensors to generate a third signal; reacting the second type of substrate with the second signaling agent localized over the one or more sensors; electrically stimulating the reacted second type of substrate and the second signaling agent using the one or sensors to generate a fourth signal; and processing the third and fourth signals to determine at least one of the presence, absence, or quantity of a third type of target analyte and a fourth type of target analyte, Column 11 line 65-Column 12 line 3, Column 12 line 20-30, Column 32 line 35-43.; Claim 31: wherein the method of claim 8, wherein amplifying the first type of target analyte and the second type of target analyte comprise isothermal amplification, XU, abstract, page 2589.; and Claim 32: wherein the method of claim 31, wherein the isothermal amplification comprises one or more of rolling circle amplification, loop-mediated isothermal amplification, strand displacement amplification, recombinase polymerase amplification, helicase dependent amplification, polymerase spiral reaction, and nicking enzyme amplification reaction, XU, abstract, page 2589, right column, Figure 1, page 2591.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KHATTAK, US Patent 9,207,245 B2, in view of XU, Rapid ultrasonic isothermal amplification of DNA with multiplexed melting analysis – applications in the clinical diagnosis of sexually transmitted diseases†, Chem. Commun., 2015, 51, 2589, and further in view of ZENHAUSERN, US Publication No. 2004/0011650 A1.
Regarding Claims 3 and 10, the combination of reference disclose the claimed invention, but is silent in regards to wherein the first and second amplicons are amplified in the sample preparation with polymerase and primers. 
The ZENHAUSERN reference discloses a method of determining a first type and second type of analyte in a sample to determine at least one of a presence, absence, or quantity of first and second types of target analytes in the sample, abstract, [0001, 0014, 0015], the method comprising: introducing the sample comprising the first and second types of target analytes into fluid in a sample preparation reservoir of a sample analysis cartridge, [0015, 0024, 0078-0080], wherein the first type of target analyte directly or indirectly bound to the first signaling agent is a first amplicon complex amplified in the sample preparation reservoir and the second type of target analyte directly or indirectly bound to the second signaling agent is a second amplicon complex amplified in the sample preparation reservoir, [0157, 0159, 0165, 0166, 0169], wherein the first and second amplicons are amplified in the sample preparation with polymerase and primers, [0122, 0165]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have polymerase and primers be used as amplifiers so that the result is the formation of an amplified product nucleic acid, [0166]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797